DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           THOMAS LESKO,
                              Appellant,

                                     v.

                          JENNIFER LESKO,
                              Appellee.

                               No. 4D18-2615

                           [August 29, 2019]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Sherwood Bauer and Victoria L. Griffin, Judges; L.T. Case
No. 562017DR000091.

   Thomas Lesko, Port St. Lucie, pro se.

   Andrew Sholtes of Sholtes Law, PLLC, Fort Pierce, for appellee.

PER CURIAM.

   Affirmed.

DAMOORGIAN, FORST and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.